           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA                     :

vs.                                          : CRIMINAL NO.: 18-00292-KD-MU

SHYRIA DENISE POWELL                         :


                      ACCEPTANCE OF GUILTY PLEA
                      AND ADJUDICATION OF GUILT


      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 39) and without any objection having been filed by the

parties, Defendant’s plea of guilty to Count Four of the Indictment is now accepted

and Defendant is adjudged guilty of such offense.

      The sentencing hearing has been scheduled for Friday, April 12, 2019, at

10:00 a.m., in Courtroom 4B of the United States Courthouse, 155 St. Joseph St.,

Mobile, Alabama 36602.

      DONE and ORDERED this the 8th day of February 2019.


                                  s/Kristi K. DuBose
                                  KRISTI K. DuBOSE
                                  CHIEF UNITED STATES DISTRICT JUDGE
